

116 HR 6550 IH: Access to Credit for Small Businesses Impacted by the COVID–19 Crisis Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6550IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Sherman (for himself, Mr. Young, Ms. Bonamici, Mr. Fitzpatrick, Ms. Norton, Mrs. Napolitano, Mr. Gonzalez of Texas, Mr. Cook, Mrs. Hayes, Ms. Finkenauer, Ms. Brownley of California, Mr. Huffman, Mr. Pascrell, Mrs. Demings, Mr. Garamendi, Mr. LaMalfa, and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to provide an exception from the member business loan cap for loans made to aid in the recovery from the COVID–19 emergency.1.Short titleThis Act may be cited as the Access to Credit for Small Businesses Impacted by the COVID–19 Crisis Act of 2020. 2.Exception for disaster area loans(a)In generalSection 107A(b) of the Federal Credit Union Act (12 U.S.C. 1757a(b)) is amended—(1)in paragraph (1), by striking or at the end;(2)in paragraph (2), by striking the period and inserting ; or; and(3)by adding at the end the following:(3)a member business loan, the proceeds of which will be used to aid in the recovery from the COVID–19 emergency, if—(A)the extension of credit is being made before the end of the 3-year period beginning on March 13, 2020; and(B)the extension of credit does not seriously threaten the safety and soundness of the insured credit union. .(b)RulemakingNot later than the end of the 30-day period beginning on the date of the enactment of this Act, the National Credit Union Administration Board shall issue regulations to define—(1)when an extension of credit aids in the recovery from the COVID–19 emergency for purposes of section 107A(b)(3) of the Federal Credit Union Act (12 U.S.C. 1757a(b)(3)); and(2)when such extension of credit does not seriously threaten the safety and soundness of the applicable insured credit union.